Citation Nr: 0944508	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative neuropathic pain with numbness, right upper 
extremity (nondominant side). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from May 1988 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As the matter on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2006 notice of disagreement, the Veteran 
asserted that, essentially, his neuropathic pain had worsened 
and that he was taking more medication on a daily basis.  In 
a November 2009 appellant's brief, the Veteran's 
representative, on his behalf, stated that since the 
Veteran's last VA examination, his condition had become worse 
and another VA examination was warranted to determine the 
current level of severity of his disability.  The Board notes 
that the Veteran last underwent a VA examination of his right 
upper extremity in September 2004.  Therefore, the Board 
finds that to ensure that the record reflects the current 
severity of the Veteran's service-connected postoperative 
neuropathic pain with numbness, right upper extremity 
(nondominant side), on appeal, a more contemporaneous 
examination is warranted, with findings responsive to the 
applicable rating criteria.   See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  

In addition, the Veteran indicated in a March 2008 statement 
that he has complained of pain symptoms to his VA physicians 
on numerous occasions.  Therefore, prior to arranging for the 
Veteran to undergo further examination, the RO should obtain 
and associate with the claims file all outstanding VA 
records.  The claims file currently includes outpatient 
treatment records from the Columbia VA medical center (VAMC), 
dated through October 2007.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding medical records 
from the Columbia VAMC, dated from October 2007 to the 
present.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Columbia VAMC all outstanding medical 
records from October 2007 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
neurological examination of his right 
upper extremity, by an appropriate 
physician. The entire claims file must be 
made available to the physician 
designated to examine the Veteran.  All 
appropriate tests or studies (to include 
electromyography and nerve conduction 
study as indicated) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the Veteran's service-connected 
postoperative neuropathic pain with 
numbness, right upper extremity 
(nondominant side).  The examiner should 
indicate the nature and extent of 
impairment to the musculocutaneous nerve 
group, and to the extent possible 
identify the nerve group or groups 
affected.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the   claim on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
whether "staged" ratings are warranted 
pursuant to Fenderson, cited to above.

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


